Exhibit 10.1

FOURTH AMENDED AND RESTATED

SERVICE AGREEMENT

This Fourth Amended and Restated Service Agreement (the “Agreement”) is entered
into effective April 1, 2013 (the “Effective Date”), by and among Protechnics
II, Inc. (“Protechnics”), Chisholm Management, Inc., a Texas corporation (“CMI”,
Protechnics and CMI are collectively referred to as the “Chisholm Companies”),
and Flotek Industries, Inc., a Delaware corporation (the “Company”).

WHEREAS, Chisholm Companies previously entered into that certain Service
Agreement dated August, 2009 with the Company, pursuant to which said entities
agreed to provide services to the Company (the “Original Service Agreement”);

WHEREAS, Protechnics and the Company previously entered into that certain
Amended and Restated Service Agreement dated April 2010, pursuant to which the
Original Service Agreement was amended and restated effective as of December 1,
2009 (the “First Amendment”);

WHEREAS, Protechnics and the Company previously entered into that certain Second
Amended and Restated Service Agreement dated effective November 15, 2010,
pursuant to which the First Amendment was amended and restated (the “Second
Amendment”);

WHEREAS, the Chisholm Companies and the Company previously entered into that
certain Third Amended and Restated Service Agreement dated effective March 5,
2012, pursuant to which the Second Amendment was amended and restated(the “Third
Amendment”);;

WHEREAS, the Company has entered into with John Chisholm (“Chisholm”) effective
the date hereof that certain letter agreement providing for the employment of
Chisholm by the Company for certain limited purposes;

NOW, THEREFORE, in consideration of the foregoing and the covenants,
representations and agreements set forth below, the Company and the Chisholm
Companies hereby agree that the Original Service Agreement, the First Amendment,
the Second Amendment, and the Third Amendment shall be hereby amended and
restated as follows:

1. Retention. The Company hereby retains the Chisholm Companies, and the
Chisholm Companies hereby agrees to render services to the Company, upon the
terms and conditions contained in this Agreement.

2. Term of the Agreement. The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue until terminated in accordance with
Section 6.



--------------------------------------------------------------------------------

3. Services to be Provided by the Chisholm Companies.

3.1. Scope, Responsibilities and Duties.

(a) The Chisholm Companies agrees that they will employ Chisholm throughout the
term of this Agreement, and that they will make Chisholm available to the
Company to provide services (the “Services”) to the Company so that the Company
may have the benefit of the experience and knowledge possessed by Chisholm in
assisting the Company with respect to its business and operations as reasonably
requested by the Board of Directors of the Company. The Chisholm Companies may
from time to time designate one or more additional entities to perform the
Services in addition to the Chisholm Companies. Such additional entities are
referred to herein collectively with the Chisholm Companies as the “Chisholm
Companies.”

(b) The Services shall be performed at times and places selected by mutual
agreement of the Company and the Chisholm Companies within normal business
hours. The Chisholm Companies shall comply with all applicable laws and
regulations in the performance of the Services, including but not limited to
applicable securities laws.

(c) The Chisholm Companies shall make such periodic reports to the Company
relating to the Services as the Board of Directors of the Company may, from time
to time, reasonably request.

3.2. Best Efforts. The Chisholm Companies shall cause Chisholm to devote his
reasonable best efforts and his full business time and attention (except for
permitted vacation periods, periods of illness or other incapacity) to the
business and affairs of the Company. This Section shall not restrict Chisholm
from involvement in usual and customary charitable activities, or from the
management of passive investments.

4. Compensation. As compensation for the Services to be provided by the Chisholm
Companies to the Company:

4.1 Monthly Payment. The Company shall pay to the Chisholm Companies, and the
Chisholm Companies agrees to accept, annual fee of $700,000, payable on a weekly
basis (the “Base Compensation”). The Chisholm Companies shall not be entitled to
any other compensation for the Services to be provided hereunder, except as
provided herein. The Company shall not be responsible for withholding from the
compensation payable to the Chisholm Companies any amounts for federal, state or
local income taxes, social security or state disability or unemployment
insurance.

4.2 Bonus. The Chisholm Companies shall be entitled to annual bonuses in
accordance with the then applicable Management Incentive Plan of the Company,
with a “Target Bonus” for purposes of such plan of 80% of Base Salary (a “Target
Bonus”) for the year 2013.

 

2



--------------------------------------------------------------------------------

5. Expenses. Upon receipt of itemized vouchers, expense account reports and
supporting documents submitted to the Company in accordance with the Company’s
procedures then in effect and as approved by the Board of Directors of the
Company, the Company shall reimburse the Chisholm Companies for all reasonable
and necessary business expenses (including travel and entertainment expenses)
incurred ordinarily and necessarily by the Chisholm Companies in connection with
the performance of the Chisholm Companies’ duties hereunder. Notwithstanding the
foregoing, however, the Chisholm Companies shall not receive any reimbursement
for health insurance premiums, club memberships, or automobile expenses.

6. Termination.

6.1 Term. The term of this Agreement shall expire on February 28, 2015, with
such term being extended on a monthly basis on the last day of each month so
that the term of the Agreement is never less than 36 months, unless either party
gives prior written notice of nonrenewal.

6.2 Early Termination.

(a) The Company may terminate this Agreement at any time and for any reason,
with or without “Cause”, including but not limited to the death or Disability
(as hereinafter defined) of Chisholm. For purposes hereof, the term “Cause”
means (i) the Chisholm Companies’ or Chisholm’s continued failure to
substantially perform one or more of their essential duties and obligations to
the Company (other than any such failure resulting from a disability) which, to
the extent such failure is remediable, they fail to remedy in a reasonable
period of time (not to exceed ten (10) days) after receipt of written notice
from the Company of such failure; (ii) the Chisholm Companies’ or Chisholm’s
refusal or failure to comply with the reasonable and legal directives of the
Board of Directors after written notice from the Board describing their failure
to comply and, if such failure is remediable, their failure to remedy same
within ten (10) days of receiving written notice of such failure; (iii) any act
of personal dishonesty, fraud or misrepresentation taken by the Chisholm
Companies or Chisholm which was intended to result in gain or personal
enrichment of any of them at the expense of the Company; (iv) the Chisholm
Companies’ or Chisholm’s violation of a federal or state law or regulation
applicable to the Company’s business which violation was or is reasonably likely
to be materially injurious to the Company; (v) the Chisholm Companies’ or
Chisholm’s conviction of, or plea of nolo contendere or guilty to, a felony
under the laws of the United States or any State that is reasonably likely to be
materially injurious to the Company; (vi) Chisholm’s abuse of drugs, other
narcotics or alcohol during working hours or where such abuse (whenever
occurring) impacts on his working day, (vii) the Chisholm Companies’ breach of
any of their obligations under this Agreement; or (viii) the Chisholm Companies’
or Chisholm’s violation of a material policy of the Company and, if such
violation is remediable, their failure to remedy same within ten (10) days of
receiving written notice of such violation.

 

3



--------------------------------------------------------------------------------

(b) The Chisholm Companies may terminate this Agreement for “Good Reason.” “Good
Reason” shall exist upon the occurrence of one of the following Company actions
(unless the Chisholm Companies consent in writing to such action(s)): (i) a
material reduction of the compensation and benefits to which the Chisholm
Companies or Chisholm were entitled immediately prior to such reduction, (ii) a
material reduction in the duties, authority or responsibilities relative to the
duties, authority or responsibilities of the Chisholm Companies or Chisholm as
in effect immediately prior to such reduction, or (iii) the relocation of
Chisholm to a facility or a location more than fifty (50) miles from Chisholm’s
then present location; provided, however, that (A) the Chisholm Companies must
provide the Company with written notice of the occurrence of such action(s)
within 60 days of the initial occurrence of such action(s) and of its intent to
terminate the term of this Agreement based on such action(s) and (B) the Company
will have 30 days from the date that such written notice is provided by the
Chisholm Companies to cure such action(s).

6.3 Severance.

(a) If this Agreement is terminated by the Company without Cause, or by the
Chisholm Companies for Good Reason, the Chisholm Companies shall be entitled to
receive severance compensation equal to 200% of annual Base Compensation and
Target Bonus in effect for the year in which the termination of this Agreement
occurs, with the Base Compensation payable in 24 monthly installments equal to
one-24th of such portion of the severance compensation, payable at the end of
each of the next 24 full calendar months following the calendar month of the
date of termination of this Agreement, and the Target Bonus payable when such
amounts would have been payable pursuant to the then applicable Management
Incentive Plan of the Company.

(b) If this Agreement is terminated by the Company with Cause, or due to the
death or Disability of Chisholm, the Chisholm Companies shall be entitled to
receive only Base Compensation earned and payable through the date of
termination of this Agreement. “Disability” shall have the meaning assigned to
such term in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

(c) Notwithstanding anything to the contrary herein contained, Company shall not
be required to pay any amounts under this Section 6.3 or elsewhere in this
Agreement if the Chisholm Companies are in breach of any of its obligations
under this Agreement or any other agreement with the Company, including without
limitation, any obligation relating to the treatment of Company confidential
information or any non-compete obligation or if the Chisholm Companies and
Chisholm have not executed and delivered, within 60 days of termination, a
Confidential Severance and Release Agreement in the form attached hereto as
Exhibit A.

6.4 Effect of Termination.

(a) It is understood that termination of this Agreement shall not relieve a
party hereto from any liability which, at the time of such termination, has
already accrued to the other party. The following provisions and all subsections
therein shall survive any expiration or termination of this Agreement: Sections
5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16. Except as otherwise expressly
provided in this Section 6, all other rights and obligations of the parties
shall terminate upon termination of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Any stock options, restricted shares, or other awards held by Chisholm under
the 2010 Plan will be governed by the terms of the 2010 Plan and other governing
documents as of the termination date of this Agreement.

7. Confidential Information.

7.1. Acknowledgment of Proprietary Interest. As between the parties, the
Chisholm Companies agree that all Confidential Information is a valuable,
special and unique asset of the Company’s business (and may constitute “trade
secrets” under the Uniform Trade Secrets Act and Texas state law), access to and
knowledge of which are essential to the performance of the Chisholm Companies’
duties hereunder. The Chisholm Companies acknowledge the proprietary interest of
the Company in all Confidential Information. The Chisholm Companies agree that
all Confidential Information learned by the Chisholm Companies in connection
with the provision of Services or otherwise, whether developed by the Chisholm
Companies alone or in conjunction with others or otherwise, is and shall remain
the exclusive property of the Company. The Chisholm Companies acknowledges and
agree that its disclosure or use of any Confidential Information in violation of
this Section 7 will result in irreparable injury and damage to the Company.

7.2. Confidential Information Defined. “Confidential Information” means all
confidential and proprietary information of the Company, written, oral or
computerized, as it may exist from time to time, including without limitation
(i) information derived from reports, investigations, experiments, research and
work in progress, (ii) methods of operation, (iii) market data, (iv) technology,
proprietary computer programs and code (in object code and source code format),
(v) drawings, designs, plans and proposals, (vi) marketing and sales programs,
(vii) client and supplier lists and any other information about the Company’s
relationships with others, (viii) historical financial information and financial
projections, (ix) network and system architecture, (x) all other formulae,
patterns, devices or compilations, concepts, ideas, materials and information
prepared or performed for or by the Company, and (xi) all information related to
the business plan, business, products, purchases or sales of the Company or any
of its suppliers and customers, other than information that is publicly
available.

7.3. Covenant Not To Divulge Confidential Information. The Company is entitled
to prevent the disclosure of Confidential Information. As a portion of the
consideration for the hiring of the Chisholm Companies and for the compensation
being paid to the Chisholm Companies by the Company, the Chisholm Companies
shall, at all times during the Term and thereafter, hold in strict confidence
and shall not disclose or allow to be disclosed to any person, firm or
corporation, other than to persons engaged by the Company to further the
business of the Company, and not to use except in the pursuit of the business of
the Company, the Confidential Information, without the prior written consent of
the Company. This Section 7 shall survive and continue in full force and effect
in accordance with its terms after, and will not be deemed to be terminated by,
any termination of this Agreement.

 

5



--------------------------------------------------------------------------------

7.4. Return of Materials at Termination. In the event of any termination of this
Agreement for any reason, the Chisholm Companies shall promptly deliver to the
Company all property of the Company, including without limitation all documents,
data and other information containing, derived from or otherwise pertaining to
Confidential Information, or, with the permission of the Company, destroy such
materials. The Chisholm Companies shall not take or retain any property of the
Company, including without limitation any documents, data or other information,
or any reproduction or excerpt thereof, containing, derived from or pertaining
to any Confidential Information. The obligation of confidentiality set forth in
this Section 7 shall continue notwithstanding the Chisholm Companies’ delivery
of such documents, data and information to the Company.

8. Relationship of the Parties.

8.1. Independent Contractor. The Chisholm Companies enter into this Agreement
as, and shall continue to be, an independent contractor. The parties agree that
no employment relationship, partnership, joint venture or other association
shall be deemed created by this Agreement. Under no circumstances shall any of
the Chisholm Companies or Chisholm look to the Company as the employer of any of
them, or as a partner, agent, or principal. The Chisholm Companies shall not be
entitled to any benefits accorded to the Company’s employees including, without
limitation, workers’ compensation, disability insurance, vacation or sick pay.

8.2. Tax Obligations. The Chisholm Companies shall have the entire
responsibility to discharge any and all of its obligations under federal, state
or local laws, regulations or orders now or hereafter in effect, relating to
taxes, unemployment compensation or insurance, social security, workers’
compensation, disability pensions and tax withholdings (the “Tax Obligations”).
The Chisholm Companies hereby agree to indemnify and hold the Company harmless
for any and all claims, losses, costs, fees, liabilities, damages or injuries
suffered by the Company arising out of the Chisholm Companies’ or Chisholm’s
failure to properly discharge the Tax Obligations.

9. Certain Covenants.

9.1 Solicitation of Employees, Consultants and Customers. In consideration of
the Company’s obligations under this Agreement and the other consideration
recited above, including but not limited to the making of the Awards, the
Chisholm Companies agree that, during the Term and for a period of twenty-four
months immediately following the termination of this Agreement (the “Restricted
Period”), the Chisholm Companies shall not, either directly or indirectly,
either alone or in concert with others, solicit, induce, recruit, encourage or
entice, or attempt to solicit, induce, recruit, encourage or entice, any
employee of or consultant to the Company to leave the Company or work for anyone
in the businesses in which the Company and its

 

6



--------------------------------------------------------------------------------

affiliates are engaged at any time during the one-year period ending on the
termination date of this Agreement (“Company Business”). Also, during the
Restricted Period, the Chisholm Companies will not directly or indirectly,
either for itself or for any other person, firm or corporation, divert or take
away or attempt to divert or take away, call on or solicit or attempt to call on
or solicit, any customer of the Company, in connection with any business or
activity similar to or related to the Company Business, including but not
limited to those on whom it called or whom it solicited or with whom it became
acquainted while engaged by the Company. For purposes of this Section 9.1, any
activities engaged in by Chisholm shall be considered activities of the Chisholm
Companies.

9.2 Severability. If at any time the provisions of this Section 9 are determined
to be invalid or unenforceable by reason of being vague or unreasonable as to
area, duration or scope of activity, this Section 9 shall be considered
divisible and shall be immediately amended to only such area, duration or scope
of activity as shall be determined to be reasonable and enforceable by the court
or other body having jurisdiction over the matter; and the Chisholm Companies
agree that this Section 9 as so amended shall be valid and binding as though any
invalid or unenforceable provision had not been included herein.

10. Arbitration.

10.1 Any dispute regarding any aspect of this Agreement or any act which would
violate any provision in this Agreement (hereafter referred to as “arbitrable
dispute”) shall be resolved by an experienced arbitrator licensed to practice
law in the State of Texas and selected in accordance with the rules of the
American Arbitration Association, as the exclusive remedy for such dispute.
Judgment on any award rendered by such arbitrator may be entered in any court
having proper jurisdiction.

10.2 Should the Chisholm Companies or the Company institute any legal action or
administrative proceeding regarding any dispute or matter covered by this
Section by any method other than said arbitration, the responding party shall be
entitled to recover from the other party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.

11. Severability and Governing Law.

11.1 Should any of the provisions in this Agreement be declared or be determined
to be illegal or invalid, all remaining parts, terms or provisions shall be
valid, and the illegal or invalid part, term or provision shall be deemed not to
be a part of this Agreement.

11.2 This Agreement is made and entered into in the State of Texas and shall in
all respects be interpreted, enforced and governed under the laws of Texas
without regard to the principles of conflicts of law.

 

7



--------------------------------------------------------------------------------

12. Proper Construction.

12.1 The language of all parts of this Agreement shall in all cases be construed
as a whole according to its fair meaning, and not strictly for or against any of
the parties.

12.2 As used in this Agreement, the term “or” shall be deemed to include the
term “and/or” and the singular or plural number shall be deemed to include the
other whenever the context so indicates or requires.

12.3 The paragraph headings used in this Agreement are intended solely for
convenience of reference and shall not in any manner amplify, limit, modify or
otherwise be used in the interpretation of any of the provisions hereof.

13. Entire Agreement. This Agreement is the entire agreement between the
Chisholm Companies and the Company and fully supersedes any and all prior
agreements or understandings between the parties pertaining to its subject
matter.

14. Notices. All notices, requests, demands and other communications called for
or contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given when personally delivered, on the date of transmission if
sent by facsimile, on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, postage prepaid, and properly
addressed as follows:

 

If to the Company:

   10603 West Sam Houston North, Suite 300    Houston, Texas 77064

If to the Chisholm Companies:

   [Redacted]      

15. Amendments. This Agreement may not be amended, supplemented, canceled, or
discharged except by written instrument executed by the parties hereto.

16. Waivers. All waivers hereunder shall be in writing. No waiver by any party
hereto of any breach or anticipated breach of any provision of this Agreement by
any other party shall be deemed a waiver of any other contemporaneous,
preceding, or succeeding breach or anticipated breach, whether or not similar,
on the part of the same or any other party.

 

8



--------------------------------------------------------------------------------

17. Parachute Payments. Notwithstanding any contrary provision in this
Agreement, if Chisholm is a “disqualified individual” (as defined in
Section 280G of the Code), and the payments and benefits described in
Section 6.3(b) of this Agreement, together with any other payments which
Chisholm and/or his affiliates has the right to receive from the Company and its
affiliates, would constitute a “parachute payment” (as defined in Section 280G
of the Internal Revenue Code of 1986), the payments and benefits payable
pursuant to Section 6.3(b) or otherwise shall be either (i) reduced (but not
below zero) so that the aggregate present value of all such payments and
benefits received by Chisholm and his affiliates from the Company and its
affiliates for purpose of Section 280G shall be $1.00 less than three times
Chisholm’s “base amount” (as defined in Section 280G of the Code) and so that no
portion of such payments received by Chisholm and his affiliates for purposes of
Section 280G shall be subject to the excise tax imposed by Section 4999 of the
Code, or (ii) paid in full, whichever produces the better net after-tax result
for Chisholm, the Chisholm Companies, and his other affiliates (taking into
account any applicable excise tax under Section 4999 of the Code and any
applicable income tax). The determination as to whether any such reduction in
the amount of the payments and benefits is necessary shall be made by the
Company in good faith and such determination shall be conclusive and binding on
Chisholm, the Chisholm Companies, and his other affiliates. If a reduced payment
is made to Chisholm, the Chisholm Companies, or his other affiliates pursuant to
clause (i) above and through error or otherwise that payment, when aggregated
with other payments from the Company or its affiliates used in determining if a
parachute payment exists, exceeds $1.00 less than three times Employee’s base
amount, Chisholm, the Chisholm Companies, and/or his other affiliates shall
immediately repay such excess to the Company upon notification that an
overpayment has been made.

18. Dodd Frank Act and Other Applicable Law Requirements. The Chisholm Companies
and Chisholm agree (i) to abide by any compensation recovery, recoupment,
anti-hedging or other policy applicable to executives of the Company and its
affiliates, as may be in effect from time to time, as approved by the Board or a
duly authorized committee thereof or as required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) or other
applicable law, and (ii) that the terms and conditions of this Agreement shall
be deemed automatically amended as may be necessary from time to time to ensure
compliance by Employee and this Agreement with such policies, the Dodd-Frank
Act, or other applicable law.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereby executed this Agreement as of
the day and year first written above.

 

FLOTEK INDUSTRIES, INC. By:   /s/ Kevin Fisher  

 

Name:   Kevin Fisher  

 

Title:   Executive Vice President  

 

PROTECHNICS II, INC. By:   /s/ John W. Chisholm  

 

Name:   John W. Chisholm  

 

Title:   President  

 

CHISHOLM MANAGEMENT, INC. By:   /s/ John W. Chisholm  

 

Name:   John W. Chisholm  

 

Title:   President  

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

This Confidential Severance and Release Agreement (“Agreement”) is entered into
on [date], by and between Protechnics II, Inc. (“Protechnics”), Chisholm
Management, Inc., and John Chisholm (the “Service Providers”) and Flotek
Industries, Inc. (the “Company”).

WHEREAS, the Service Providers engagement to provide services to the Company has
terminated effective [date];

WHEREAS, the Company has offered to provide Service Providers with the a
severance package to facilitate the transition from the Company as provided in
Section 5 of the Third Amended and Restated Service Agreement dated as of
March 5, 2012 (the “Service Agreement”), contingent on the execution delivery
and effectiveness of this Agreement (the “Severance”); and

WHEREAS, Service Providers have agreed to release the Company from any claims
arising from or related to Service Providers’ service relationship with the
Company;

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Service Providers (jointly referred to as the “Parties”) hereby agree as
follows:

1. Consideration. The Company agrees to pay Service Providers the Severance,
less applicable payroll deductions. Provided Service Providers complies with
their obligations pursuant to Section 7, below, Company shall pay the Severance
amount in accordance with the Company’s general payroll practices as provided in
the Service Agreement, subject to required withholding. Service Providers
acknowledges that in the absence of this Agreement, they would not be entitled
to this payment.

2. Release by Service Providers. Each Service Provider, on behalf of
himself/itself and his/its respective past, present, and future representatives,
attorneys, agents, heirs, successors and assigns, hereby releases the Company
and its affiliates and their respective past, present, and future employees,
directors, officers, representatives, attorneys, agents, heirs, successors and
assigns, and each of them (collectively, the “Released Parties”), from any and
all claims, demands, causes of action, obligations, damages, and liabilities,
whether or not now known, suspected, or claimed, that Service Providers may
possess against the Company arising from the engagement or employment of any of
the Service Providers up to, until, and including the Effective Date of this
Agreement, other than claims, demands, causes of action, obligations, damages,
and liabilities arising from the fraud or gross misconduct of the Released
Parties (the “Released Claims”) . Without limiting the generality of this
release, Service Providers agrees to waive any and all Released Claims against
the Released Parties arising from employment with the Company, and covenants not
to sue them for any such claims including, but not limited to, those based on
state or federal law regarding age, sex (including sexual harassment), religion,
handicap, national origin or other discrimination, the Age Discrimination in
Employment Act, the Fair Labor Standards Act

 

11



--------------------------------------------------------------------------------

(including the Equal Pay Act), the Americans with Disabilities Act, the Family
and Medical Leave Act, the Service Providers Retirement Income Security Act,
Title VII of the Civil Rights Act of 1964, the Texas Labor Code, the Texas
Administrative Code, any other applicable state or local codes or ordinances,
and contract or tort claims, whether such claim be based upon an action filed by
Service Providers or a governmental agency, and any and all claims for
attorneys’ fees and/or costs. The Parties agree that the release set forth in
this Paragraph shall be and remain in effect in all respects as a complete and
general release as to the matters released. This release does not extend to any
obligations incurred under this Agreement or to any obligations under the Bylaws
of the Company to Service Providers with regard to indemnification and
advancement of expenses to or for the benefit of Service Providers.

3. Unknown Claims. Service Providers expressly acknowledges that this Agreement
resolves and releases all legal claims he may have against Company as of the
date of this Agreement arising from his employment with the Company, including
claims of which he may not be aware.

4. Non-Admission. The fact and terms of this Agreement are not an admission by
the Company of liability or other wrongdoing under any law.

5. Payment of Salary. Service Providers acknowledge and represent that the
Company has paid all salary, wages, bonuses, and any and all other benefits due
Service Providers, other than the consideration described in this Agreement, as
well as any expenses with respect to which Service Providers is entitled to be
reimbursed.

6. Returning Company Property. Service Providers agree to deliver to the Company
on or before [date], and not to keep in their possession, recreate, or deliver
to anyone else, any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property provided to Service Providers
by the Company, developed by Service Providers pursuant to their respective
engagement/employment with the Company, or otherwise belonging to the Company.

7. No Cooperation. Service Providers agrees that they will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, stockholder, or attorney of the Company and/or any other of the
Released Parties, unless under a subpoena or other court order to do so.

8. Attorneys’ Fees. If either Service Providers or the Company (including any of
the Released Parties) brings an action against the other Party, or otherwise
seeks to enforce this Agreement, by reason of the breach of any covenant,
warranty, representation, or condition of this Agreement, or otherwise arising
out of this Agreement, whether for declaratory or other relief, the action must
be submitted for arbitration to the American Arbitration Association in Houston,
Texas. The prevailing party in such arbitration shall be entitled to its costs
and attorneys’ fees.

9. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and shall bind the signatory, but all of
which together shall constitute one and the same instrument.

 

12



--------------------------------------------------------------------------------

10. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without said provision.

11. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with this Agreement .

12. Entire Agreement. This Agreement is the entire agreement and understanding
between the Parties on the subject matter covered herein. The Parties further
agree that this Agreement may not be altered except in a writing duly executed
by all of the Parties. The laws of the State of Texas shall govern this
Agreement, excepting its principles of conflicts of law.

13. Effective Date. This Agreement is effective immediately following the
Parties’ execution of the Agreement, and will be enforceable following the
expiration of the 7-day revocation period described below in Paragraph 17
(“Effective Date”).

14. OWBPA. Under the Older Workers Benefit Protection Act of 1990, Service
Providers acknowledge the following:

a. That Service Providers has been advised and is hereby advised by the Company
to consult an attorney regarding this Agreement before executing it;

b. That Service Providers has been afforded twenty-one (21) days to consider
whether he is willing to enter into it, although Service Providers may, in the
exercise of his own discretion, sign it or reject it at any time before the
expiration of the 21 days;

c. That, within seven (7) days after executing this Agreement, Service Providers
may revoke it; and

d. That this Agreement is not enforceable until the 7-day revocation period has
passed.

15. Voluntary Execution of Release Agreement. The Parties enter into this
Agreement voluntarily and without any duress or undue influence on the part or
behalf of the Parties hereto, with the full intent of releasing all claims. The
Parties acknowledge that:

a. They have read this Agreement;

b. They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice, or have knowingly waived
such representation;

c. They know and understand the terms and consequences of this Agreement and of
the releases it contains; and

d. They are fully aware of the legal and binding effect of this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    FLOTEK INDUSTRIES, INC. DATED: [date]     By:        

 

      [Company rep]     SERVICE PROVIDERS:        

 

DATED: [date]       John Chisholm DATED: [date]       Protechnics II, Inc.    
By:        

 

DATED: [date]       Chisholm Management, Inc.     By:        

 

 

14